Citation Nr: 0941380	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-24 508]	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as due to a service-connected head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for sleep apnea on a direct 
incurrence basis.  The RO issued a notice of the decision in 
November 2006, and the Veteran timely filed a Notice of 
Disagreement (NOD) in January 2007.  The RO provided a 
Statement of the Case (SOC) in April 2007 and thereafter, in 
July 2007, the Veteran timely filed a substantive appeal.  

In August 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board would keep the record 
open for a period of 60 days for the submission of additional 
evidence.  See Hearing Transcript at 2.  During the hearing, 
the Veteran's representative indicated that the Veteran 
wanted his sleep apnea claim considered on direct and 
secondary bases.  The Board must discuss all theories of 
entitlement raised by the Veteran or by the evidence of 
record.  Robinson v. Nicholson, 21 Vet. App. 553 (2008).  
Accordingly, this issue has been recharacterized to more 
accurately reflect the Veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's appeal for entitlement to 
service connection for sleep apnea.  38 C.F.R. § 19.9 (2009).  

The Veteran alleges that his sleep apnea originated during 
his period of active duty, and that it was diagnosed within a 
year of his May 2002 discharge.  Service treatment records 
contain no findings or diagnosis related to sleep apnea.  A 
March 2003 VA treatment record indicates that the Veteran 
underwent a sleep study at the Del Sol Medical Center in El 
Paso, Texas.  The diagnosis was mild periodic limb movement 
disorder with "no significant evidence of sleep apnea."  An 
August 2005 VA treatment record indicates that the Veteran 
had "some signs of sleep apnea."  The assessment included 
sleep apnea.  A September 2005 QTC sleep study indicates the 
Veteran was diagnosed with obstructive sleep apnea.  During 
the August 2009 hearing, the Veteran testified that he sought 
treatment for this condition right after discharge.  The 
Board notes that the claims file does not contain VA 
treatment records for the provider who referred the Veteran 
for the March 2003 sleep study.  There is no indication that 
the RO attempted to obtain those records.  As such records 
could be pertinent to the Veteran's claims and are 
constructively of record, action should be taken to obtain 
and associate those records with the claims file.  Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that VA treatment records are 
considered to be constructively contained in claims folder 
and must be obtained before a final decision is rendered).
  
The Board also finds that the March 2007 VA respiratory 
examination was inadequate for purposes of properly 
evaluating the etiology of the Veteran's sleep apnea.  See 38 
C.F.R. § 20.901(a).  The report contains a diagnosis of sleep 
apnea.  However, the examiner did not determine whether the 
Veteran's condition is related to service.  Instead, he 
provided an opinion that the Veteran's sleep apnea is not 
secondary to (caused or aggravated by) an in-service head 
injury.  In light of the inadequacy of the medical opinion, 
the Board must remand the appeal for an addendum to the March 
2007 VA examination/opinion.  In view of the foregoing, in an 
addendum, the examiner who performed the March 2007 
respiratory examination should provide an opinion as to 
whether it is at least as likely as not that the Veteran's 
sleep apnea is related to service.  

The Veteran indicated in recent hearing testimony that his 
wife was aware of his breathing difficulties while sleeping 
during service.  The record, it is noted, contains 
correspondence, dated in August 2009, wherein the Veteran's 
spouse described the Veteran's problems with snoring and 
cessation of breathing while sleeping from May 1991 (prior to 
the head injury) to February 2006.  The spouse contends that 
her statement consists of excerpts from diaries she kept 
during this time period.  The Board acknowledges that the 
Veteran's wife is competent to testify as to what she has 
observed in this regard.  See, e.g., Washington v. Nicholson, 
19 Vet App 362 (2005), citing Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (holding that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge).  While the Veteran and his wife are not competent 
to provide an opinion on the diagnosis (that is based upon 
clinical and laboratory examinations) or etiology of sleep 
apnea, in  light of the lay testimony offered, the Veteran's 
recent service and in view of the fact that the March 2007 VA 
medical examiner did not attempt to establish the date of 
onset of the Veteran's sleep apnea, the Board finds that 
there is a duty to provide an examination that includes an 
opinion addressing the nexus question at hand.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)  (2009).  See 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must notify the appellant 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2.	Obtain and associate with the claims 
file VA medical records for the Veteran 
from the VAMC in El Paso  Del Sol 
Medical Center dated from May 2002 to 
March 2003.

3.	The claims file must be returned to the 
VA clinician who performed the March 
2007 examination of the Veteran (Joseph 
M. Floresca) for the purpose of 
determining the nature and etiology of 
the Veteran's sleep apnea.  Following a 
review of the relevant medical evidence 
of record and the Veteran's wife's 
August 2009 statement, the clinician is 
requested to answer the following 
question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
sleep apnea originated during his 
period of active duty from October 
1976 to May 2002 or is otherwise 
causally related to any incident of 
or finding recorded during active 
duty, including snoring and 
breathing difficulty while sleeping, 
beginning in 1991, as reported by 
the Veteran's spouse.  

As part of the discussion offered, 
and to the extent it is possible, 
the examiner should indicate the 
approximate month and year with 
respect to the date of onset of the 
Veteran's sleep apnea.

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
the examiner should so indicate in the 
prepared examination report. 

If the clinician who performed the 
March 2007 examination is not available 
to provide the requested addendum to 
his evaluation, the claims file must be 
referred to a physician for an 
examination for the purpose of 
determining the nature and etiology of 
the Veteran's sleep apnea and answering 
the question set forth above.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review. 

4. Lastly, the issue of the Veteran's 
entitlement to service connection for 
sleep apnea should be readjudicated on 
the basis of all pertinent evidence and 
all governing legal criteria.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an  
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


